


EXHBIIT 10.76














(ABOVE SPACE FOR RECORDER'S USE)
THIS INSTRUMENT WAS PREPARED BY AND
WHEN RECORDED SHOULD BE MAILED TO:
JAY YOUNG
CHAMBLISS, BAHNER & STOPHEL, P.C.
LIBERTY TOWER
605 CHESTNUT STREET, SUITE 1700
CHATTANOOGA, TENNESSEE 37450




MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING


by
TDG OPERATIONS, LLC,


a Georgia limited liability company,
as Mortgagor,


to and in favor of


First Tennessee Bank National Association,
a national banking association,
as Mortgagee


Mortgagor's Control Number is 0320957








--------------------------------------------------------------------------------




MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING
This Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture
Filing (the "Mortgage") is made effective as of the 23rd day of January, 2015,
by TDG OPERATIONS, LLC, a Georgia limited liability company (herein referred to
as "Mortgagor") whose address is 2208 South Hamilton Street, Dalton, Georgia
30721, to and for the benefit of FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
"Mortgagee" or "Beneficiary"), whose address is 701 Market Street, Chattanooga,
Tennessee 37402.
Preliminary Statements
Mortgagor and Mortgagee have entered into a Term Loan Agreement dated November
7, 2014, as amended by a certain Amendment to Term Loan Agreement dated November
7, 2014 and further amended by a Second Amendment to Term Loan Agreement dated
of even date herewith (as previously amended and from time to time amended or
replaced, the "Loan Agreement") pursuant to which Mortgagee has agreed to make
loans to Mortgagor in the principal amounts of Four Million Dollars
($4,000,000), Four Million Three Hundred Thirty Thousand Dollars ($4,330,000),
and Six Million Two Hundred Ninety Thousand Dollars ($6,290,000) (collectively
the "Loans" and each individually a "Loan"). As a condition precedent to making
the Loans, Mortgagee has required that Mortgagor execute and deliver this
Mortgage, to Mortgagee.
Agreements
Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by Mortgagor, and in order to induce Mortgagee to
make the Loans to Mortgagor, Mortgagor agrees as follows:
Article I
Definitions.


As used in this Mortgage, capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement, the terms of
which are incorporated herein by reference. In addition, the following
additional terms shall have the meanings specified:
"Additions" means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
"Casualty" means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
"Claim" means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
"Condemnation" means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
"Condemnation Awards" means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation,




--------------------------------------------------------------------------------




or other compensation heretofore or hereafter made, including interest thereon,
and the right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation.
"Default" means an event or circumstance which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default.
"Encumbrance" means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any condition, covenant or restriction imposed in
connection with any condominium development or cooperative housing development),
Lease or other matter of any nature that would affect title to the Property.
"Event of Default" has the meaning assigned to that phrase in Section VI below.
"Expenses" means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time by Mortgagee in connection with a
Loan, including without limitation, in exercising or enforcing any rights,
powers and remedies provided in this Mortgage or any of the other Loan
Documents, including reasonable attorneys' fees.
"Fixtures" means all fixtures now or hereafter attached to the Improvements and
required for the normal operation thereof (such as HVAC systems, electrical
systems, plumbing systems, etc.), exclusive of trade fixtures and equipment
which may be attached to the Improvements but are not required for the normal
operation thereof.
"Improvements" means any and all buildings, improvements and Fixtures, now or
hereafter erected or located on the Land.
"Indemnity Agreement" means the Environmental Indemnity Agreement of even date
herewith from Mortgagor and others in favor of Mortgagee pertaining to the
Property, as the same may from time to time be extended, amended, restated or
otherwise modified.
"Insurance Proceeds" means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
"Intercreditor Agreement" means any written agreement now or hereafter entered
between Mortgagee and any other creditor of Mortgagor setting forth the
respective rights of Mortgagee and such other creditor relative to liens on
collateral located on the Real Property.
"Interest Rate Swap" means any agreement, whether or not in writing, relating to
any rate swap, forward rate transaction, commodity swap, equity index swap or
option, interest rate option, cap or collar transaction, or any other similar
transaction, including, unless the context otherwise clearly requires, any form
of master agreement published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into by Mortgagor (or
its affiliate), in connection with a Loan or any other Obligations, together
with any related schedule and confirmation, as amended, supplemented, superseded
or replaced from time to time and all whether now or hereafter existing.
"Land" means the real property described in Exhibit A attached hereto and made a
part hereof.
"Law" means collectively all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the applicable jurisdiction.




--------------------------------------------------------------------------------




"Leases" means all leases and subleases (oral or written) now or hereafter
affecting any part of the Property.
"Lien" means any mortgage, Mortgage, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
"Loan Documents" means the Loan Agreement, the Notes, any Interest Rate Swap,
and the Security Documents (as defined in the Loan Agreement), as same may be
amended, modified, restated or replaced, and any other document, instrument or
agreement executed at any time, whether now or hereafter existing, in connection
with any Obligation.
"Mortgage" means this Mortgage, Assignment of Rents and Leases, Security
Agreement and Fixture Filing, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
"Mortgagee" means First Tennessee Bank National Association and its successors
and assigns.
"Net Proceeds", when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys' fees, incurred in the
collection of such gross proceeds.
"Notes" means: (i) the Term Note in the principal amount of Four Million Dollars
($4,000,000) dated on or about November 7, 2014 payable by Mortgagor to
Mortgagee which matures November 7, 2024; (ii) the Term Note (Second Loan) in
the principal amount of Four Million Three Hundred Thirty Thousand Dollars
($4,330,000) dated on or about November 7, 2014, payable by Mortgagor to
Mortgagee which matures November 7, 2024; (iii) the Term Note (Third Loan) in
the principal amount of Six Million Two Hundred Ninety Thousand Dollars
($6,290,000) dated the date hereof payable by Mortgagor to Mortgagee which
matures January 7, 2025; (iv) all other promissory notes, instruments and
documents now or hereafter evidencing any loans, advances, or other extensions
of credit now or hereafter existing from Mortgagee to Mortgagor; and (iii) all
amendments, modifications or replacements of any of the foregoing. Unless sooner
due and payable as provided in accordance with the terms of the Notes, the
latest maturity date currently set forth in a Note is January 7, 2025.
"Notice" means a notice, request, consent, demand or other communication given
in accordance with the provisions of the Loan Agreement.
"Obligations" means all of the following: (a) all present and future debts,
obligations and liabilities of Mortgagor to Mortgagee arising pursuant to, on
account of, or which are otherwise evidenced by the provisions of this Mortgage,
the Loan Agreement, any Note, and/or or any of the other Loan Documents as the
same may from time to time be amended or replaced, including the obligation to
pay all principal, interest, late charges, prepayment premiums (if any) and
other amounts due at any time under the Notes; (b) all debts, liabilities and
obligations of Mortgagor to pay all Expenses, indemnification payments, fees and
other amounts due at any time under this Mortgage or any of the other Loan
Documents, together with interest thereon as herein or therein provided; (c) all
debts, liabilities and obligations of Mortgagor under any Interest Rate Swap;
(d) all debts, liabilities and obligations of Mortgagor to perform, observe and
comply with all of the other terms, covenants and conditions, expressed or
implied, which Mortgagor is required to perform, observe or comply with pursuant
to this Mortgage or any of the other Loan Documents; (e) all debts, liabilities
and obligations of Mortgagor to pay and perform all future advances (regardless
of class) and other obligations




--------------------------------------------------------------------------------




that Mortgagor or any successor in ownership of all or part of the Property may
agree to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Mortgagee; and (f) all renewals, amendments, extensions,
modifications and replacements of any of the foregoing.
"Permitted Encumbrances" means (a) any matters set forth in any policy of title
insurance issued to Mortgagee and insuring Mortgagee's interest in the Property
which are acceptable to Mortgagee as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any liens on trade fixtures and equipment
securing the Master Line of Credit Agreement (as defined in the Loan Agreement).
"Personalty" means (a) all sewer and water taps, appurtenant water stock or
water rights, allocations and agreements for utilities, bonds, letters of
credit, permits, certificates, licenses, guaranties, warranties, causes of
action, security deposits, utility deposits, and all rebates or refunds of fees,
Taxes, assessments, charges or deposits paid to any Governmental Authority
related to the Real Property or in any way related to the operation thereof
whether now or hereafter existing; (b) all of Mortgagor's rights and interests
under all Interest Rate Swap, including all rights to the payment of money from
Mortgagee under any Interest Rate Swap and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Interest
Rate Swap; (c) all insurance policies held by Mortgagor with respect to the
Property or Mortgagor's operation thereof; (d) all deposits and similar items
(such as water, phone service and electricity deposits) relating to the
operation of the Premises whether now or hereafter existing; and (e) all
Proceeds of the foregoing.
"Proceeds" when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
"Property" means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty, including all Leases, all Rents, all Condemnation Awards, and all
Proceeds.
"Property Assessments" means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner's association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
"Real Property" means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, hereditaments, appurtenances, easements,
rights-of-way, rights of ingress or egress, parking rights, timber, crops,
mineral interests and other rights, now or hereafter owned by Mortgagor and
belonging or appertaining to the Land or Improvements; (b) all Claims whatsoever
of Mortgagor with respect to the Land or Improvements, either in law or in
equity, in possession or in expectancy; (c) all estate, right, title and
interest of Mortgagor in and to all streets, roads and public places, opened or
proposed, now or hereafter adjoining or appertaining to the Land or
Improvements; and (d) all options to purchase the Land or Improvements, or any
portion thereof or interest therein, and any greater estate in the Land or
Improvements, and all Additions to and Proceeds of the foregoing.
"Rents" means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under




--------------------------------------------------------------------------------




or arising from any of the Leases and all fees, charges, accounts or other
payments for the use or occupancy of rooms or other public facilities within the
Real Property.
"State" means the state of Alabama.
"Taxes" means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on the Property.
"Transfer" means any direct or indirect sale, assignment, conveyance or
transfer, including any contract or agreement to sell, assign, convey, lease or
transfer, whether made voluntarily or by operation of Law or otherwise, and
whether made with or without consideration.
Article II
Granting Clauses; Condition of Grant.


Section 2.1    Conveyances and Security Interests.


In order to secure the prompt payment and performance of the Obligations,
Mortgagor (a) hereby irrevocably and unconditionally, grants, bargains, sells,
conveys, transfers and assigns to Mortgagee with power of sale and right of
entry and possession, all estate, right, title and interest that Mortgagor now
has or may later acquire in and to the Real Property; (b) grants to Mortgagee a
security interest in the Personalty; and (c) assigns to Mortgagee, and grants to
Mortgagee a security interest in, all Condemnation Awards and all Insurance
Proceeds, to have and to hold to the use, benefit and behoof of Mortgagee
forever, in fee simple, subject to the terms, provisions and conditions herein.
All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations. Such terms include any provisions in
the Notes, the Loan Agreement or any Swap Contract which provide that the
interest rate on one or more of the Obligations may vary from time to time. The
definition of "Obligations" includes future advances.
Section 2.2.    Assignment of Leases and Rents.


In consideration of the making and continuing of the Loans by Mortgagee to
Mortgagor, the sum of Ten and No/100 Dollars ($10.00), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor absolutely and unconditionally assigns the Leases and
Rents to Mortgagee. This assignment is, and is intended to be, an unconditional,
absolute and present assignment from Mortgagor to Mortgagee of all of
Mortgagor's right, title and interest in and to the Leases and the Rents and not
an assignment in the nature of a pledge of the Leases and Rents or the mere
grant of a security interest therein. So long as no Default shall exist,
however, and so long as Mortgagor is not in default in the performance of any
obligation, covenant or agreement contained in the Leases, Mortgagor shall have
a license (which license shall terminate automatically and without notice upon
the occurrence of a Default or a default by Mortgagor under the Leases) to
collect, but not prior to accrual, all Rents. Mortgagor agrees to collect and
hold all Rents in trust for Mortgagee and to use the Rents for the payment of
the cost of operating and maintaining the Property and for the payment of the
other Obligations before using the Rents for any other purpose. The assignment
of Lease and Rents contained herein shall not constitute Mortgagee's consent to
any Lease, any such Lease entered into without Mortgagee's prior written consent
constituting a Transfer for purposes of Section 5.2 of this Mortgage.




--------------------------------------------------------------------------------




Section 2.3    Security Agreement, Fixture Filing and Financing Statement.


This Mortgage creates a security interest in the Personalty and Fixtures, and,
to the extent the Personalty or Fixtures are not real property, this Mortgage
constitutes a security agreement from Mortgagor to Mortgagee under the Uniform
Commercial Code of the State. In addition to all of its other rights under this
Mortgage and otherwise, Mortgagee shall have all of the rights of a secured
party under the Uniform Commercial Code of the State, as in effect from time to
time, or under the Uniform Commercial Code in force from time to time in any
other state to the extent the same is applicable Law. To confirm that intent,
and to further secure the Obligations, Mortgagor grants Mortgagee a security
interest in the Personalty and Fixtures. This Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated. This Mortgage shall also be effective as a financing statement with
respect to any other Property as to which a security interest may be perfected
by the filing of a financing statement and may be filed as such in any
appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as financing
statement for any of the purposes referred to in this Section. Mortgagor hereby
irrevocably authorizes Mortgagee at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage.
Section 2.4    Satisfaction and Cancellation of Mortgage and Termination of
Assignments and Financing Statements.


If and when Mortgagor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement or any other document,
Mortgagee will provide a satisfaction and cancellation of this Mortgage and
termination statements for filed financing statements, if any, to Mortgagor.
Mortgagor shall be responsible for the recordation of such cancellation and
satisfaction and the payment of any recording and filing costs. Upon the
recording of such cancellation and satisfaction and the filing of such
termination statements, the absolute assignments set forth in Section 2.2 shall
automatically terminate and become null and void.
Article III
Representations and Warranties.


Mortgagor makes the following representations and warranties to Mortgagee:
Section 3.1    Title to Real Property.


Mortgagor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Mortgagor has the right and
authority to convey the Real Property. The Real Property is subject to no
Encumbrances other than the Permitted Encumbrances.
Section 3.2    Title to Other Property.


Mortgagor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases or
Rents are subject to any Encumbrance other than the Permitted Encumbrances.




--------------------------------------------------------------------------------




Section 3.3    Property Assessments.


The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.
Section 3.4    Independence of the Real Property.


The Real Property has been properly subdivided from all other property in
accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Leases and Tenants.


There are no Leases of the Property.
Article IV
Affirmative Covenants.


Section 4.1    Obligations.


Mortgagor agrees to promptly pay and perform all of the Obligations, time being
of the essence in each case.
Section 4.2    Property Assessments; Documentary Taxes.


Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Mortgagee, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent.
Section 4.3    Permitted Contests.


Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good faith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to stay the
collection of the Property Assessments or enforcement of the Law so contested,
(b) there will be no sale, forfeiture or loss of the Property during the
contest, (c) Mortgagee is not subjected to any Claim as a result of such
contest, and (d) Mortgagor provides assurances satisfactory to Mortgagee
(including the establishment of an appropriate reserve account with Mortgagee if
not bonded) of its ability to pay such Property Assessments or comply with such
Law in the event Mortgagor is unsuccessful in its contest. Each such contest
shall be promptly prosecuted to final conclusion or settlement, and Mortgagor
shall indemnify and save Mortgagee harmless against all Claims in connection
therewith. Promptly after the settlement or conclusion of such contest or
action, Mortgagor shall comply with such Law and/or pay and discharge the
amounts which shall be levied, assessed or imposed or determined to be payable,
together with all penalties, fines, interests, costs and expenses in connection
therewith.
Section 4.4    Compliance with Laws.


Mortgagor will comply with and not violate, and cause to be complied with and
not violated, all present and future Laws applicable to the Property and its use
and operation.




--------------------------------------------------------------------------------




Section 4.5    Maintenance and Repair of the Property.


Mortgagor, at Mortgagor's sole expense, will (a) keep and maintain the
Improvements in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements, so that each
part of the Improvements shall at all times be in good condition for the
respective purposes for which they were originally intended.
Section 4.6    Additions to Security.


All right, title and interest of Mortgagor in and to all Improvements and
Additions hereafter constructed or placed on the Property shall, without any
further Mortgage, conveyance, assignment or other act by Mortgagor, become
subject to the Lien and security title of this Mortgage as fully and completely,
and with the same effect, as though now owned by Mortgagor and specifically
described in the granting clauses hereof. Mortgagor agrees, however, to execute
and deliver to Mortgagee such further documents as may be required by the terms
of the Loan Agreement and the other Loan Documents.
Section 4.7    Subrogation.


To the extent permitted by Law, Mortgagee shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Mortgagee whether or not from
the proceeds of the Loan. This Section shall not be deemed or construed,
however, to obligate Mortgagee to pay or discharge any Lien.
Section 4.8    Insurance.


Mortgagor shall maintain, at its sole cost and expense, insurance, as required
by Mortgagee, to include, without limitation:
(a)"All Risk" insurance against casualty to the Property, including, but not
limited to, fire, lightning, windstorm, hail, explosion, and riot. Such
insurance shall name Mortgagee as mortgagee and loss payee in accordance with
Mortgagee's insurance requirements. Unless otherwise agreed in writing by
Mortgagee, such insurance shall be for the full insurable value of the Property,
and in a form otherwise satisfactory to Mortgagee.


(b)Comprehensive general liability insurance on an "occurrence" basis against
claims for "personal injury" liability and liability for death, bodily injury
and damage to property, in limits satisfactory to Mortgagee with respect to any
one occurrence and the aggregate of all occurrences during any given annual
policy period. Such insurance shall name Mortgagee as an additional insured.


(c)Workers' compensation insurance for all employees of Mortgagor as required by
Law.


(d)During any period of construction upon the Property, if any, Mortgagor shall
maintain, or cause others to maintain, builder's risk insurance (non-reporting
form) for one hundred percent (100%) of the full replacement cost of work in
place and materials stored at or upon the Property.


(e)If at any time any portion of any structure on the Property is insurable
against casualty by flood and is located in a Special Flood Hazard Area, as
determined by Mortgagee, a flood insurance policy in form and amount acceptable
to Mortgagee, as required by applicable Law.






--------------------------------------------------------------------------------




(f)Loss of rental value insurance or business interruption insurance as required
by Mortgagee.


(g)Such other and further insurance as may be reasonably required from time to
time by Mortgagee.


Mortgagor acknowledges receiving Mortgagee's insurance requirements. Each policy
of insurance shall meet Mortgagee's insurance requirements and be otherwise
acceptable to Mortgagee.
Section 4.9    Adjustment of Condemnation and Insurance Claims.


Mortgagor shall give prompt Notice to Mortgagee of any Casualty or any
Condemnation or threatened Condemnation. Mortgagee is authorized, at its option,
to commence, appear in and prosecute, in its own or Mortgagor's name, any
proceeding relating to any Condemnation or Casualty, and to make proof of loss
for and to settle or compromise any claim in connection therewith, or to permit
Mortgagor to do so. In such case, Mortgagee shall have the right to receive all
Condemnation Awards and Insurance Proceeds, and may deduct therefrom any or all
of its Costs. If any Condemnation Awards or Insurance Proceeds are paid to
Mortgagor, Mortgagor shall receive the same in trust for Mortgagee. Within ten
(10) days after Mortgagor's receipt of any Condemnation Awards or Insurance
Proceeds, Mortgagor shall deliver such awards or proceeds to Mortgagee in the
form in which they were received, together with any endorsements or documents
that may be necessary to effectively negotiate or transfer the same to
Mortgagee. Mortgagor agrees to execute and deliver from time to time, upon the
request of Mortgagee, such further instruments or documents as may be requested
by Mortgagee to confirm the grant and assignment to Mortgagee of any
Condemnation Awards or Insurance Proceeds.
If no Default exists, Mortgagee will permit Net Proceeds for the restoration of
the Property if: (i) in the reasonable judgment of Mortgagee, there has been no
material adverse change in the financial viability of the construction or
operation of the Improvements, (ii) in the reasonable judgment of Mortgagee, the
Net Proceeds, together with other funds deposited with Mortgagee for that
purpose, are sufficient to pay the cost of the restoration pursuant to a budget
and plans and specifications approved by Mortgagee, (iii) the restoration can be
completed prior to the final maturity of the Notes and other Obligations and
prior to the date required by any Lease, (iv) Mortgagee is provided an appraisal
and other information necessary in the reasonable judgment of Mortgagee to
reflect that the appraised value of the Improvements and other Property after
such restoration shall not have been reduced from the fair value prior to the
loss, and (v) Mortgagor satisfies such other conditions reasonably required by
Mortgagee for the use of such proceeds including the satisfaction of conditions
typically required by Mortgagee in making commercial construction loans.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations. If Net
Proceeds are to be utilized for the restoration of the Property, the Net
Proceeds, together with any other funds deposited with Mortgagee for that
purpose, shall be deposited in an interest-bearing account with Mortgagee, which
account will be assigned to Mortgagee as additional security for the Loans and
other Obligations. The account will be opened, managed and controlled in a
manner consistent with, and subject to, the provisions of the Loan Agreement.
Disbursements of funds from the account will be made in a manner consistent with
the manner typically used by Mortgagee in disbursing commercial construction
loans including the requirements (at Mortgagor's expense) of inspections of
construction and certifications by contractors and architects.
Section 4.10    Deposits.


Following the occurrence of a Default, Mortgagor shall, upon demand by
Mortgagee, pay to Mortgagee monthly, on the same date payments are due under the
Note, a sum (herein "Funds") equal to




--------------------------------------------------------------------------------




one-twelfth of the yearly Property Assessments which may attain priority over
this Mortgage and premiums for insurance, all as reasonably estimated initially
and from time to time by Mortgagee on the basis of assessments and bills and
reasonable estimates thereof.
The Funds shall be held by Mortgagee in an interest-bearing account, and
Mortgagee shall apply the Funds to pay said Property Assessments and insurance
costs, as and when they shall be due and payable. The Funds are pledged as
additional security for the sums secured by this Mortgage. If the amount of the
Funds held by Mortgagee shall not be sufficient to pay Property Assessments and
insurance costs, when due, Mortgagor shall pay to Mortgagee any amount necessary
to make up the deficiency within fifteen (15) days from the date notice is
mailed by Mortgagee to Mortgagor requesting payment thereof. Upon payment in
full of all Obligations, all Funds then held by Mortgagee shall be returned to
Mortgagor.


Article V
Negative Covenants.




Section 5.1    Encumbrances.


Mortgagor will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic's lien or other Lien or Encumbrance against the
Property, Mortgagor will promptly discharge the same by payment or filing a bond
or otherwise as permitted by Law. So long as Mortgagee's security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Mortgagee in its sole and absolute discretion, Mortgagor shall have the right to
contest in good faith any Claim, Lien or Encumbrance, provided that Mortgagor
does so diligently and without prejudice to Mortgagee or delay in completing
construction of the Improvements. Mortgagor shall give Mortgagee Notice of any
default under any Lien and Notice of any foreclosure or threat of foreclosure
with respect to any of the Property.
Section 5.2    Transfer of the Property.


Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein without the prior written
consent of Mortgagee. The Transfer of any ownership interest in Mortgagor
(whether in one or more transactions during the term of this Mortgage) shall be
deemed to be a prohibited Transfer of the Property.
Section 5.3    Removal, Demolition or Alteration of Fixtures and Improvements.


Except to the extent permitted by the following sentence, no Improvements shall
be removed, demolished or materially altered without the prior written consent
of Mortgagee. Mortgagor may remove and dispose of, free from the Lien and
security title of this Mortgage, such Fixtures as from time to time become worn
out or obsolete, provided that, either (a) at the time of, or prior to, such
removal, any such Fixtures are replaced with other Fixtures which are free from
Liens other than Permitted Encumbrances and have a value at least equal to that
of the replaced Fixtures (and by such removal and replacement Mortgagor shall be
deemed to have subjected such Fixtures to the Lien of this Mortgage), or (b) so
long as a prepayment may be made without the imposition of any premium pursuant
to the Note, such Fixtures are sold at fair market value for cash and the net
cash proceeds received from such disposition are paid over promptly to Mortgagee
to be applied to the prepayment of the Obligations in such manner as Mortgagee
should elect in its sole discretion.




--------------------------------------------------------------------------------




Section 5.4    Additional Improvements.


Mortgagor will not construct any Improvements costing more than $250,000, other
than those presently on the Land and those described in the Loan Agreement,
without the prior written consent of Mortgagee. Mortgagor will complete and pay
for, within a reasonable time, any Improvements which Mortgagor is permitted to
construct on the Land. Mortgagor will construct and erect any permitted
Improvements (a) strictly in accordance with all applicable Laws and any private
restrictive covenants, (b) entirely on lots or parcels of the Land, (c) so as
not to encroach upon any easement or right of way or upon the land of others,
and (d) wholly within any building restriction and setback lines applicable to
the Land.
Section 5.5    Restrictive Covenants, Zoning, etc.


Without the prior written consent of Mortgagee, Mortgagor will not initiate,
join in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Mortgagor (a) will promptly perform and
observe, and cause to be performed and observed, all of the material terms and
conditions of all agreements affecting the Property, and (b) will do or cause to
be done all things necessary to preserve intact and unimpaired any and all
easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.
Article VI
Events of Default.


The occurrence or happening, from time to time, of a Default under the Loan
Agreement shall constitute an "Event of Default" for purposes of this Mortgage.
All relevant notice and cure periods provided in the Loan Agreement are
applicable in determining whether an Event of Default exists for purposes of
this Mortgage.
Article VII
Rights and Remedies.


Upon the happening of any Event of Default, Mortgagee shall have the right, in
addition to any other rights or remedies available to Mortgagee under any of the
Loan Documents or applicable Law, to exercise any one or more of the following
rights, powers or remedies:
Section 7.1    Acceleration.


Mortgagee may accelerate all Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, without notice of default,
notice of acceleration or intention to accelerate, presentment or demand for
payment, protest, notice of protest, notice of nonpayment or dishonor, or
notices or demands of any kind or character (all of which are hereby waived by
Mortgagor).
Section 7.2    Foreclosure; Power of Sale.


Subject to the provisions of any Intercreditor Agreement, Mortgagee may sell and
dispose of the Property at public auction, at the usual place for conducting
sales at the courthouse in the county where the Property or any part thereof may
be, to the highest bidder for cash, first advertising the time, terms and place
of such sale by publishing a notice thereof once a week for three successive
weeks (without regard to the actual number of days) in a newspaper published in
the county or counties wherein such Property or any part thereof is located, all
other notice being hereby waived by Mortgagor, or in such other manner as is
then




--------------------------------------------------------------------------------




permitted under applicable Laws for such sales; and Mortgagee may thereupon
execute and deliver to the purchaser at said sale a sufficient conveyance of the
Property in fee simple, which conveyance may contain recitals as to the
happening of the default upon which the execution of the power of sale, herein
granted, depends, the said recitals shall be presumptive evidence that all
preliminary acts prerequisite to said sale and deed were in all things duly
complied with; and Mortgagor hereby constitutes and appoints Mortgagee or its
assigns as its agent and attorney-in-fact to make such recitals, sale and
conveyance, and all of the acts of such attorney-in-fact are hereby ratified,
and Mortgagor agrees that such recitals shall be binding and conclusive (absent
manifest error) upon Mortgagor and that the conveyance to be made by Mortgagee,
or its assigns, (and in the event of a deed in lieu of foreclosure, then as to
such conveyance) shall be effectual to bar all right, title and interest, equity
of redemption, including all statutory redemption, homestead, dower, curtesy and
all other exemptions of Mortgagor, or its successors in interest, in and to the
Property; at the election of Mortgagee, the Property, or any part thereof, may
be sold in one parcel and as an entirety, or in such parcels, manner or order as
Mortgagee in its sole discretion may elect, and one or more exercises of the
powers herein granted shall not extinguish or exhaust the power unless the
entire Property is sold or the Obligations satisfied in full, and Mortgagee, or
its assigns, shall collect the proceeds of such sale, applying such proceeds as
provided in Section 7.8 (in the event of deficiency, Mortgagor shall immediately
on demand from Mortgagee pay over to Mortgagee, or its nominee, such
deficiency); and Mortgagor agrees that in case of a sale, as herein provided,
Mortgagor or any person in possession under Mortgagor shall then become and be
tenants holding over, and shall forthwith deliver possession to the purchaser at
such sale, or be summarily dispossessed in accordance with the provisions of law
applicable to tenants holding over; the power and agency hereby granted are
coupled with an interest and are irrevocable by death or otherwise, and are in
addition to any and all other remedies which Mortgagee may have at law or in
equity.
Section 7.3    Judicial Action.


Mortgagee shall have the right from time to time to sue Mortgagor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Mortgage, as the same become due), without regard to whether or not any of the
other Obligations shall be due, and without prejudice to the right of Mortgagee
thereafter to enforce any appropriate remedy against Mortgagor, including an
action of foreclosure or an action for specific performance, for a Default or
Default existing at the time such earlier action was commenced.
Section 7.4    Collection of Rents.


Upon the occurrence of an Event of Default, the license granted to Mortgagor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Mortgagor. Mortgagee may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Mortgagee may, but shall not be obligated to, exercise and
enforce any or all of Mortgagor's rights under the Leases. Without limitation to
the generality of the foregoing, Mortgagee may notify the tenants under the
Leases that all Rents are to be paid to Mortgagee, and following such notice all
Rents shall be paid directly to Mortgagee and not to Mortgagor or any other
Person other than as directed by Mortgagee, it being understood that a demand by
Mortgagee on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to Mortgagee without the
necessity of further consent by Mortgagor. Mortgagor hereby irrevocably
authorizes and directs the tenants under the Lease to pay all Rents to Mortgagee
instead of to Mortgagor, upon receipt of written notice from Mortgagee, without
the necessity of any inquiry of Mortgagor and without the necessity of
determining the existence or non-existence of a Default. Mortgagor hereby
appoints Mortgagee as Mortgagor's attorney-in-fact with full power of
substitution, which appointment shall take effect upon the occurrence of a
Default and is coupled with an interest and is irrevocable prior to the full and
final payment and performance of the Obligations, in




--------------------------------------------------------------------------------




Mortgagor's name or in Mortgagee's name: (a) to endorse all checks and other
instruments received in payment of Rents and to deposit the same in any account
selected by Mortgagee; (b) to give receipts and releases in relation thereto;
(c) to institute, prosecute and/or settle actions for the recovery of Rents; (d)
to modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which
Mortgagee may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Mortgagor shall pay, on demand, to
Mortgagee, the amount of any deficiency between (i) the Rents received by
Mortgagee, and (ii) all Expenses incurred together with interest thereon as
provided in the Loan Agreement and the other Loan Documents.
Section 7.5    Taking Possession or Control of the Property; Appointment of
Receiver.


As a matter of right without regard to the adequacy of the security, or the
solvency of any Person liable for the Obligations, and to the extent permitted
by Law without notice to Mortgagor, Mortgagee shall be entitled, upon
application to a court of competent jurisdiction, to the immediate appointment
of a receiver for all or any part of the Property and the Rents, whether such
receivership may be incidental to a proposed sale of the Property or otherwise,
and Mortgagor hereby consents to the appointment of such a receiver and agrees
that such receiver shall have all of the rights and powers granted to Mortgagee
pursuant to Section 7.4. In addition, to the extent permitted by Law, and with
or without the appointment of a receiver, or an application therefor, Mortgagee
may (a) enter upon, and take possession of (and Mortgagor shall surrender actual
possession of), the Property or any part thereof, without notice to Mortgagor
and without bringing any legal action or proceeding, or, if necessary by force,
legal proceedings, ejectment or otherwise, and (b) remove and exclude Mortgagor
and its agents and employees therefrom.
Section 7.6    Management of the Property.


Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Mortgagee or the receiver, as the case may be, may,
at its sole option, (a) make all necessary or proper repairs to or upon the
Property, (b) operate, maintain, control, make secure and preserve the Property,
and (c) complete the construction of any unfinished Improvements on the Property
and, in connection therewith, continue any and all outstanding contracts for the
erection and completion of such Improvements and make and enter into any further
contracts which may be necessary, either in their or its own name or in the name
of Mortgagor (the costs of completing such Improvements shall be Expenses
secured by this Mortgage and shall accrue interest as provided in the Loan
Agreement and the other Loan Documents). Mortgagee or such receiver shall be
under no liability for, or by reason of, any such taking of possession, entry,
holding, removal, maintaining, operation or management, except for gross
negligence or willful misconduct. The exercise of the remedies provided in this
Section shall not cure or waive any Default, and the enforcement of such
remedies, once commenced, shall continue for so long as Mortgagee shall elect,
notwithstanding the fact that the exercise of such remedies may have, for a
time, cured the original Default.
Section 7.7    Uniform Commercial Code.


Subject to the provisions of any Intercreditor Agreement, Mortgagee may proceed
under the Uniform Commercial Code as to all or any part of the Personalty, and
in conjunction therewith may exercise all of the rights, remedies and powers of
a secured creditor under the Uniform Commercial Code. Upon the occurrence of any
Default, Mortgagor shall assemble all of the Fixtures and make the same
available within the Improvements. Any notification required by the Uniform
Commercial Code shall be deemed reasonably and properly given if sent in
accordance with the Notice provisions of this Mortgage at least ten (10) days




--------------------------------------------------------------------------------




before any sale or other disposition of the Personalty. Disposition of the
Personalty shall be deemed commercially reasonable if made pursuant to a public
sale advertised at least twice in a newspaper of general circulation in the
community where the Property is located. It shall be deemed commercially
reasonable for the Mortgagee to dispose of the Personalty without giving any
warranties as to the Personalty and specifically disclaiming all disposition
warranties. Alternatively, Mortgagee may choose to dispose of some or all of the
Property, in any combination consisting of both Personalty and Real Property, in
accordance with the Law and procedures applicable to real property, as permitted
by Article 9 of the Uniform Commercial Code. Mortgagor agrees that such a sale
of Personalty together with Real Property constitutes a commercially reasonable
sale of the Personalty.
Section 7.8    Application of Proceeds.


Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Mortgagee from the exercise
of any of its other rights and remedies hereunder or under the other Loan
Documents shall be applied first to pay all Expenses and next in reduction of
the other Obligations, in such manner and order as Mortgagee may elect.
Section 7.9    Other Remedies.


Mortgagee shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents or by applicable Laws.


Article VIII
Miscellaneous.




Section 8.1    Rights, Powers and Remedies Cumulative.


Each right, power and remedy of Mortgagee, as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Mortgagee of any or all
such other rights, powers or remedies.
Section 8.2    No Waiver by Mortgagee.


No course of dealing or conduct by or among Mortgagee and Mortgagor shall be
effective to amend, modify or change any provisions of this Mortgage or the
other Loan Documents. No failure or delay by Mortgagee to insist upon the strict
performance of any term, covenant or agreement of this Mortgage or of any of the
other Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Mortgagee from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any of the Obligations, Mortgagee shall not be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare a Default for failure to make prompt payment of any such other
Obligations. Neither Mortgagor nor any other Person now or hereafter obligated
for the payment of the whole or any part of the Obligations shall be relieved of
such liability by reason of (a) the failure of Mortgagee to comply with any
request of Mortgagor or of any other Person to take action to




--------------------------------------------------------------------------------




foreclose this Mortgage or otherwise enforce any of the provisions of this
Mortgage, or (b) any agreement or stipulation between any subsequent owner or
owners of the Property and Mortgagee, or (c) Mortgagee's extending the time of
payment or modifying the terms of this Mortgage or any of the other Loan
Documents without first having obtained the consent of Mortgagor or such other
Person. Regardless of consideration, and without the necessity for any notice to
or consent by the holder of any subordinate Lien on the Property, Mortgagee may
release any Person at any time liable for any of the Obligations or any part of
the security for the Obligations and may extend the time of payment or otherwise
modify the terms of this Mortgage or any of the other Loan Documents without in
any way impairing or affecting the Lien and security title of this Mortgage or
the priority of this Mortgage over any subordinate Lien. The holder of any
subordinate Lien shall have no right to terminate any Lease regardless of
whether or not such Lease is subordinate to this Mortgage. Mortgagee may resort
to the security or collateral described in this Mortgage or any of the other
Loan Documents in such order and manner as Mortgagee may elect in its sole
discretion.
Section 8.3    Waivers and Agreements Regarding Remedies.


To the full extent Mortgagor may do so, Mortgagor hereby:
(a)agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, reinstatement, extension and notice
of election to accelerate the Obligations;


(b)waives all rights to a marshalling of the assets of Mortgagor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Mortgagee under the terms of this Mortgage to a sale of the Property without any
prior or different resort for collection, or the right of Mortgagee to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;


(c)waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and


(d)waives and relinquishes any and all rights and remedies which Mortgagor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.


Section 8.4    Successors and Assigns.


All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the successors and assigns
of Mortgagor (including any permitted subsequent owner of the Property), and
inure to the benefit of Mortgagee, its successors and assigns and to the
successors in trust of Mortgagee.




--------------------------------------------------------------------------------




Section 8.5    No Warranty by Mortgagee.


By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Mortgagee
pursuant to this Mortgage or any of the other Loan Documents, Mortgagee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Mortgagee.
Section 8.6    Amendments.


This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought.
Section 8.7    Severability.


In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Mortgagee, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.
Section 8.8    Notices.


All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise required by
applicable law or otherwise specifically provided in such other Loan Document,
shall be deemed sufficiently given or furnished if given in accordance with the
provisions of the Loan Agreement.
Section 8.9    Rules of Construction.


The words "hereof," "herein," "hereunder," "hereto," and other words of similar
import refer to this Mortgage in its entirety. The terms "agree" and
"agreements" mean and include "covenant" and "covenants." The words "include"
and "including" shall be interpreted as if followed by the words "without
limitation." The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, (d)
to the Land, Improvements, Personalty, Real Property or Property shall mean all
or any portion of each of the foregoing, respectively, and (e) to Articles or
Sections are to the respective Articles or Sections contained in this Mortgage
unless expressly indicated otherwise. Any term used or defined in the Uniform
Commercial Code of the State, as in effect from time to time, which is not
defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9.






--------------------------------------------------------------------------------




Section 8.10    Governing Law.


This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State.
Section 8.11    Entire Agreement.


The Loan Documents constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Mortgagor and Mortgagee with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Mortgagee to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.


(Remainder of Page Intentionally Left Blank)




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Mortgagor executed this Mortgage effective as of the date
first above written, intending to create an instrument executed under seal.




 
MORTGAGOR:
 
 
 
TDG OPERATIONS, LLC
 
 
 
 
 
By: /s/ Jon A. Faulkner (SEAL)
 
Name: Jon A. Faulkner
 
Title: President
 
 



State of Tennessee
Hamilton County


I, Barbara Brickman, a Notary Public in and for said County in said State,
hereby certify that Jon A. Faulkner whose name as President of TDG OPERATIONS,
LLC, a Georgia limited liability company, is signed to the foregoing conveyance
and who is known to me, acknowledged before me on this day that, being informed
of the contents of the conveyance, he, as such President and with full
authority, executed the same voluntarily for and as the act of said TDG
OPERATIONS, LLC.


Given under my hand this 14th day of January, 2015.


/s/ Barbara Brickman     
Notary Public


My Commission Expires:7/6/2016










--------------------------------------------------------------------------------








EXHIBIT A
TO MORTGAGE


Exhibit A to Mortgage executed effective as of January ___, 2015, by TDG
OPERATIONS, LLC as "Mortgagor" for the benefit of First Tennessee Bank National
Association as "Mortgagee".
Land
LEGAL DESCRIPTION
That real property situated in the County of Mobile, State of Alabama, described
as follows, to-wit:
Beginning at the Southwest corner of Block "2" of Jacintoport, Unit One, Section
"A", as recorded in Map Book 21, Page 93 of the Probate Court Records, Mobile
County, Alabama, said point being on the North right of way line of Jacintoport
Boulevard, thence run South 86 degrees 40 minutes East along the Southern
boundary of said Block "2" and said North line of Jacintoport Boulevard a
distance of 615.34 feet to the intersection with the West right of way line of
Bill Myles Drive West, said point being the P.C. of a curve to the left having a
central angle of 87 degrees 43 minutes 35 seconds and a radius of 50 feet;
thence along the Eastern boundary of said Block "2" and said West line of Bill
Myles Drive West run Northeastwardly along the arc of said curve 76.63 feet: to
the P.T. of said curve; thence continuing along said Eastern boundary of said
Block "2" and said West line of Bill Myles Drive West run North 05 degrees 33
minutes 36 seconds East 1077.33 feet to a point; thence run North 86 degrees 37
minutes 29 seconds West 663.59 feet to a point on the Western boundary of said
Block "2" said point also being on the East right of way line of a 100 foot
Southern Railway right of way; thence run South 05 degrees 33 minutes 01 seconds
West along said Western boundary of Block "2" and said East line of Southern
Railway right of way a distance of 1125.94 feet to the point of beginning.






